Case 3:20-cv-00173-KAD Document 10 Filed 02/20/20 Page 1of1

Case 3:20-cv-00173-KAD Document5 Filed 02/07/20 Page 6 of 6

EXHIBIT A

| have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled _Weoim Liudisau uv.
LMivercly ot Connecter \osilh Coot have been designated as confidential. | have
been informed that any such documents or information labeled “CONFIDENTIAL
PRODUCED PURSUANT TO PROTECTIVE ORDER’ are confidential by Order of the

Court.

| hereby agree that | will not disclose any information contained in such
documents to any other person. | further agree not to use any such information for any

purpose other than this litigation.

[SV

Signed in the presence of:

   

DATED: Q-/6- 2020

Qs SZ (Attorney)
